The CouRT
(nem. con.) was of opinion that this Court cannot *197execute that part of the Maryland law which authorizes the courts of that State to commute the punishment of death for hard labor on the public roads of Baltimore county, &c. And if the Court should decide that so much of the law is adopted as inflicts the punishment of death, without the alternative of hard labor, the law of Maryland would not be continued in force here, as required by the act of the 27th of February, 1801, [2 Stat. at Large, 103,] concerning the District of Columbia. Therefore, .as the offence was punishable under the Act of Congress applicable to all places under the sole and exclusive jurisdiction of the United States, the Court sentenced the prisoner to pay a fine and be publicly whipped, according to the 16th section of the Act of Congress of the 30th of April, 1790, [1 Stat. at Large, 116.]